DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al. (6,200,325) in view of Campbell et al. (10,765,842).  Durcan et al. disclose the invention substantially as claimed.  Durcan et al. disclose, at least in figures 1, 4, and 5 and col. 3, lines 4-13; col. 3, line 65 to col. 4, line 11; col. 4, line 64 to col. 5, line 30; and col. 5 lines 54-64; a stent delivery catheter comprising a catheter body having a proximal end, a distal end, and a longitudinal axis; and an inflatable balloon (14) at the distal end of the catheter body and having a central region (30), a proximal flanking region (38), and a distal flanking region (37); a balloon-inflatable stent (16) having a distal region, a central region, and a proximal region; wherein the central region has a convex shape relative to the flanking regions along the longitudinal axis and joins each flanking region at a transition angle a in the range from 160° to 179° relative to the longitudinal axis when inflated (See marked-up figure 5 below, wherein angles are measured with respect to axes parallel to the longitudinal axis.), wherein the central region of the balloon comprises an ellipsoidal ,
polyethersulfone, polybutyleneadipate, polyacetate, polyacrylate, ABS/Nylon blends, polycrylonitrile, polyanhydride, polyarylene; wherein the central region and distal and proximal flanking regions have substantially the same compliance (due to identical material and thickness), wherein the inflatable balloon has a non-uniform wall thickness (according to col. 7, lines 8-11), wherein the convex central region of the inflatable balloon is thinned relative to other portions of the balloon to cause the convex inflation geometry, and wherein the inflatable balloon is free from additional layers of material 
    PNG
    media_image1.png
    586
    727
    media_image1.png
    Greyscale

	However, Durcan et al. do not explicitly disclose that the balloon-inflatable stent is positioned over the inflatable balloon, so that the central region of the stent is positioned over the central region of the inflatable balloon and the distal and proximal regions of the stent overlap the flanking regions of the inflatable balloon.  Campbell et al. teach, at least in figures 3-5 and col. 3, line 63 to col. 4, line 26; a balloon-inflatable stent (300) positioned over an inflatable balloon (104), wherein a central region of the stent (306) is positioned over a central region of the inflatable balloon and distal (302) and proximal (304) regions of the stent overlap flanking regions of the inflatable balloon. It would have been obvious to one having ordinary skill in the art before the effective .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al. (6,200,325) in view of Campbell et al. (10,765,842), and further in view of Ravenscroft et al. (5,954,740). Durcan et al. in view of Campbell et al. disclose the invention substantially as claimed, but do not explicitly disclose that a surface of the convex central region is textured when inflated, wherein a surface texture of the central convex region comprises features selected from the group consisting of corrugations, bumps, saw tooth elements, and ribs. Ravenscroft et al. teach, at least in figures 1-3; col. 2, line 39 to col. 3, line 3, and the abstract; an inflatable balloon (4) including a surface texture (12) of a central convex region comprising features selected from the group consisting of corrugations, bumps, saw tooth elements, and ribs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Ravenscroft et al., to modify the balloon of Durcan et al. in view of Campbell et al., so that it has a surface texture as claimed.  Such a modification would allow the balloon to have improved folding characteristics for insertion into a body conduit.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al. (6,200,325) in view of Campbell et al. (10,765,842), and further in view of Gaterud et .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al. (6,200,325) in view of Campbell et al. (10,765,842), and further in view of Crocker et al. (6,120,523). Durcan et al. in view of Campbell et al. disclose the invention substantially as claimed, but do not explicitly disclose the inflatable balloon includes additional layers of material such as restraining or limiting members to define the convex geometry of the central region.  Crocker et al. teach, at least in figures 2 and 3 and col. 4, line 66 to col. 6, line 13 and col. 10, lines 48-65; an inflatable balloon (18) including additional layers of material (e.g., 38, 40, and 44) such as restraining or limiting members to define the convex geometry of a central region (30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Crocker et al., to modify the balloon of Durcan et al. in view of Campbell et al., so that it has additional layers as claimed.  Such a modification would allow the inflation diameters of the balloon to be varied according to catheter characteristics desired by a user.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holman et al. (2006/0271093) teach an inflatable balloon.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771